DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 9/3/2021 which amended claims 28, 31-33, and 35 and cancelled claims 29-30. Claims 23-28 and 31-37 are currently pending.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Featherstone on 10/14/2021

The application has been amended as follows: 


a first permanent magnet having a first polarization direction in a radial inward direction with respect to the longitudinal axis of the tubular linear actuator, 
a second permanent magnet having a second polarization direction parallel to the longitudinal axis of the tubular linear actuator, and 
a third permanent magnet having a third polarization direction in a radial outward direction with respect to the longitudinal axis of the tubular linear actuator, 
wherein the second permanent magnet is arranged between the first permanent magnet and the third permanent magnet.

Claim 32 (Cancelled).

Claim 35 (Currently Amended). The patterning device masking device of claim 32, wherein the 


Allowable Subject Matter
Claims 23-28, 31, and 33-37 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 23, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the tubular coils comprise edge windings, wherein 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Takaishi et al. (TW201312905, Takaishi hereinafter; document included with 12/15/2020 IDS, and English translation included with previous Office Action) discloses a tubular linear actuator (Figs. 1-12, para. [0013], a cylindrical linear motor), comprising: a tubular coil assembly comprising multiple tubular coils arranged next to each other in longitudinal direction of the tubular linear actuator and concentric with respect to a longitudinal axis of the tubular linear actuator (Figs. 1, 2, 6, 7, 11, 12, paras. [0014], [0020], [0030], [0032], [0034]-[0035], coils 4 are arranged longitudinally in the cylindrical linear motor and concentric with the longitudinal axis), and a magnet assembly comprising a series of permanent magnets with alternating polarization direction extending in the longitudinal direction (Figs. 1, 11, paras. [0002]-[0004], [0019], [0021], the movable part 20 includes multiple permanent magnets 6 arranged with alternating polarization as in Fig. 11), wherein the magnet assembly is at least partially arranged in the tubular coil assembly and movably with respect to the tubular coil assembly (Figs. 1 and 11, paras. [0019]-[0021], the movable member 20 is formed inserting the magnets 6 within the stator 10 having coils 4, and movable part 20 is movable with respect to the stator 10), wherein the tubular coils comprise edge windings (Figs. 6-7, paras. [0034]-[0035], the coils are arranged in an edgewise method to form concentric coils of flat wires). However, Takaishi neither teaches nor suggests wherein each tubular coil comprises a first phase leg having a first winding in a first winding direction and a second phase leg comprising a second winding in a second winding direction, wherein the first winding and the second winding are serially connected such that a first current direction in the first winding is opposite to a second current direction in the second winding, and wherein the tubular coil assembly comprises at one or each axial end an additional phase leg comprising a winding in the first winding direction or the second winding direction.
Agrikli (US PGPub 2013/0026279) discloses a linear motor having adjacent coils with opposite winding directions (Figs. 8 and 9, coil members 2 and 3 have serially connected winding units 10), but Agrikli does not teach or suggest wherein each tubular coil comprises a first phase leg having a first winding in a first winding direction and a second phase leg comprising a second winding in a second winding direction, wherein the first winding and the second winding are serially connected such that a first current direction in the first winding is opposite to a second current direction in the second winding, and wherein the tubular coil assembly comprises at one or each axial end an additional phase leg comprising a winding in the first winding direction or the second winding direction.
Tajima et al. (US PGPub 2006/0181158) discloses a cylindrical linear motor comprising a stator core with windings arranged in slots between stator core teeth (Figs. 1, 3, 4, 7, paras. [0033]-[0034], for example, stator core 114 includes ring-shaped stator core teeth 114T and auxiliary poles 114P and windings 114C), but Tajima et al. does not teach or suggest wherein each tubular coil comprises a first phase leg having a first winding in a first winding direction and a second phase leg comprising a second winding in a second winding direction, wherein the first winding and the second winding are serially connected such that a first current direction in the first winding is opposite to a second current direction in the second winding, and wherein the tubular coil assembly comprises at one or each axial end an additional phase leg comprising a winding in the first winding direction or the second winding direction.
Okinaga et al. (US PGPub 2015/0035397) discloses a motor with phase windings wound around teeth to form serially connected coils (Fig. 3, paras. [0027]-[0039]), but Okinaga et al. does not render obvious wherein each tubular coil comprises a first phase leg having a first winding in a first winding direction and a second phase leg comprising a second winding in a second winding direction, wherein the first winding and the second winding are serially connected such that a first current direction in the first winding is opposite to a second current direction in the second winding, and wherein the tubular coil assembly comprises at one or each axial end an additional phase leg comprising a winding in the first winding direction or the second winding direction.
Suganuma et al. (US Patent No. 5,298,819) discloses a tubular linear motor having a coil arrangement in which coils in the same phase are relocated to one or the other end of the coil arrangement (Figs. 2-3, col. 4, lines 16-60, the U phase 58 of the pole closest to the first end of primary 12 is removed and relocated to the second end of the primary 12, for example). However, Suganuma et al. does not teach or render obvious wherein each tubular coil comprises a first phase leg having a first winding in a first winding direction and a second phase leg comprising a second winding in a second winding direction, wherein the first winding and the second winding are serially connected such that a first current direction in the first winding is opposite to a second current direction in the second winding, and wherein the tubular coil assembly comprises at one or each axial end an additional phase leg comprising a winding in the first winding direction or the second winding direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882